Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that reversal is required on the ground that there is insufficient evidence to corroborate the testimony of the accomplice at this bench trial. The court found that the witness was not an accomplice, and thus no corroboration of his testimony is required. Defendant’s sentence is not harsh or excessive. Defendant’s remaining contention is unpreserved for review (see, CPL 470.05 [2]), and we decline to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Robbery, 1st Degree.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.